Hough, J.
This was an action by attachment instituted under the statute before a justice of the peace to recover rent due to plaintiff from defendant. The writ of attachment was levied upon the crops growing on the demised premises, and the plaintiff had judgment. On appeal to the circuit court the plaintiff’s suit was dismissed on the ground that under the statutes of this State the growing crop of a tenant is not subject to attachment by the landlord for rent due. The statute has been otherwise construed in Hubbard v. Moss, 65 Mo. 647, and that case is decisive of this. The judgment of the circuit court must, therefore, be reversed and the cause i’emanded.
All concur.
Reversed.